Exhibit 10.16


Summary of MT Death Benefit Arrangement related to Equity Awards
Effective August 30, 2018, the Nominating and Compensation Committee of NXP
Semiconductors N.V., approved a death benefit for members of NXP’s Management
Team (“MT”) whereby, unless otherwise provided in a separate employment
agreement, in the event of death of a MT member while employed at NXP, all
outstanding and unvested equity awards at the time of death will vest as soon as
administratively practicable thereafter, except that in the case of Performance
Restricted Share Unit (“PSU”) awards, such vesting will be subject to the
performance targets being met.



